         Case 1:21-mj-00011-STV Document 9 Filed 01/21/21 USDC Colorado Page 1 of 1

PS 40 (Rev. 10/14) Notice Regarding United States Passport for Criminal Defendant


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                             District
                                                       __________     of Colorado
                                                                   District of __________

          NOTICE REGARDING UNITED STATES PASSPORT FOR CRIMINAL DEFENDANT

TO:                       U.S. Department of State                             FROM:                United States District Court
                                CA/PPT/L/LA                                                              District of Colorado
                            44132 MercurH Circle                                                   901 19th Street, Room A105
                                P.O. Box 1227                                                           Denver, CO 80294
                          Sterling, VA 20166-1227

                          Fax (202) 485-6496
                 Email: CA-PPT-CourtOrders@state.gov
 ✔
      Original Notice                                                                 Notice of Disposition
Date: 01/21/2021                                                                Date:
By: s/ J. Torres, Deputy Clerk                                                  By:


Defendant: Patrick Montgomery                                                  Case Number:       21-mj-00011-STV-1
Date of Birth: 1972                                                             Place of Birth:   New Mexico, USA
SSN:


Notice of Court Order (Order Date:                  01/19/2021                          )

 ✔    The above-named defendant is not permitted to apply for the issuance of a passport and/or passport card during the
      pendency of this action.
      The above-named defendant surrendered passport number 498724975                                         and/or passport card number
                            to the custody of the U.S. District Court on 01/21/2021                                         .


NOTICE OF DISPOSITION

The above case has been disposed of.

      The above order of the court is no longer in effect.
      Defendant not convicted – Document returned to defendant.
      Defendant not convicted – Document enclosed for further investigation due to evidence that the document may
      have been issued in a false name.
      Defendant convicted – Document and copy of judgment enclosed.



Distribution:
Original to case file
Department of State
Defendant (or representative)
Clerk of Court
